DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 26-44, the prior art fails to teach An X-ray fluorescence analyzer having a first crystal diffractor located in a first direction from the slurry handling unit, the first crystal diffractor comprising a first crystal, a second crystal diffractor located in a second direction from the slurry handling unit, the second crystal diffractor comprising a second crystal, the first crystal is a pyrolytic graphite crystal, the second crystal is of a material other than pyrolytic graphite, and the first and second crystal diffractors are configured to direct to their respective radiation detectors characteristic fluorescent radiation of a same element as claimed in independent claim 26.
Regarding claims 45-50, the prior art fails to teach a method for performing X-ray fluorescence analysis by separating first and second predefined wavelength ranges from respective first and second portions of the received fluorescent X-rays with respective first and second crystal diffractors, the first wavelength range is at least twice as wide as the second wavelength range, wherein the energy resolution of the first radiation detector is better than 300 eV at a reference energy of 5.9 keV, thus producing respective first and second detection results as claimed in independent claim 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884